                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

 JONATHAN LEBLANC                                                            CIVIL ACTION
 VERSUS                                                                      NO. 18‐9043
 TIMOTHY HOOPER, WARDEN                                                      SECTION: AS@(5)
                                             ORDER

       The Court, having considered the petition, the record, the applicable law, the Report

and Recommendation of the United States Magistrate Judge, and the failure of any party to

file an objection to the Magistrate Judge=s Report and Recommendation, hereby approves the

Report and Recommendation of the United States Magistrate Judge and adopts it as its

opinion in this matter. Accordingly,

       IT IS ORDERED that the petition of Jonathan LeBlanc for issuance of a writ of habeas

corpus under 28 U.S.C. ' 2254 is construed in part as a motion for authorization and

TRANSFERRED to the United States Fifth Circuit Court of Appeals under the authority of 28

U.S.C. ' 1631 for that Court to determine whether petitioner is authorized under 28 U.S.C. '

2244(b) to file the instant habeas corpus petition in this District Court.

       New Orleans, Louisiana, this        3rd day of             July        , 2019.



                                                          MARY ANN VIAL LEMMON
                                                       UNITED STATES DISTRICT JUDGE
